District Judge.*
Plaintiff Harvey Siederbaum appeals from a judgment of the United States District Court for the Southern District of New York (Koeltl, J.), granting summary judgment in favor of defendant New York City Transit Authority (“NYCTA”) dismissing Siederbaum’s disability discrimination claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., for failure to hire him as a Bus Operator. [red 1] We assume familiarity by the parties with the facts and procedural history of the case.
For substantially the reasons discussed in the district court’s opinion, see Siederbaum v. City of New York, 309 F.Supp.2d 618 (S.D.N.Y.2004), we affirm the finding of the court below that Siederbaum failed to establish a prima facie case of discrimination under the ADA. Because Siederbaum did not satisfy his initial burden of establishing a prima facie case, we do not reach his arguments that the NYCTA’s proffered non-discriminatory business justification for terminating Siederbaum was a discriminatory pretext, [blue 16-17]
For the reasons discussed, the judgment of the district court is AFFIRMED.

 The Honorable Miriam Goldman Cedarbaum, United States District Court for the Southern District of New York, sitting by designation.